Citation Nr: 0203742	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  01-01 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee 
injury, status post repair of anterior cruciate ligament 
rupture and lateral and medial meniscus tear, currently rated 
10 percent as symptomatic removal of semilunar cartilage.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left knee.

4.  Entitlement to a rating in excess 10 percent for 
myocardial infarction and angioplasty of the circumflex 
artery after October 31, 1999.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from July 1980 to October 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied increased ratings for 
hypertension with myocardial infarction, status post 
angioplasty of the distal circumflex artery, rated 10 percent 
disabling; for residuals of a low back injury, currently 
evaluated 10 percent disabling; and for left knee injury, 
status post repair of anterior cruciate ligament rupture and 
lateral and medial meniscus tears, then evaluated 10 percent 
disabling.  

In an August 2001 rating decision, the RO changed the 
diagnostic code under which it had formerly rated the 
veteran's left knee disability, rating the same 10 percent 
under Diagnostic Code 5010.  In addition, the RO awarded a 
separate 10 percent rating for symptomatic removal of 
semilunar cartilage.  The issue of entitlement to higher 
ratings for the veteran's left knee disability remain before 
the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In the claim which is the subject of this appeal, the veteran 
asserted that he had had a heart attack and that VA 
regulations provided for a 100 percent rating for a period of 
6 months following such a disorder pursuant to either 
38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  It appears that the 
veteran is asserting that the three-month 100 percent rating 
assigned by the RO should have been extended for three more 
months.  In response, the RO prepared a rating decision which 
denied entitlement to special monthly compensation.  
Therefore, the veteran's claim for an extension of benefits 
paid pursuant to 38 C.F.R. 4.29 or § 38 C.F.R. § 4.30 is 
referred to the RO for appropriate action.

Passage of the Veterans Claims Assistance Act of 2000 (VCAA) 
has significantly changed the adjudication process for claims 
for compensation benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5104(a) and 5107 (West 1991 & Supp. 2001).  The 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  Generally, 
this change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or, as here, filed before the date of 
enactment and not yet final as of that date.

Under 38 U.S.C.A. § 5103A(d)(1) (West 1991 & Supp 2001), VA 
must provide a medical examination or obtain a medical 
opinion in compensation claims when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion  is "necessary" if the evidence of 
record, considering all the information and lay or medical 
evidence, including statements of the claimant: (1) Contains 
competent evidence that the claimant has current disability 
or persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's military service; but (3) does not 
contain sufficient medical evidence to decide the claim.  
38 U.S.C.A. § 5103A(d)(2) (West 1991 & Supp. 2001).

The regulations which have been adopted by VA to implement 
the VCAA are found at 66 Fed. Reg. 45620 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a)).  Under 38 C.F.R. § 3.159(c)(4)(i), VA 
will provide an examination or obtain a medical opinion if, 
after completing its duty to assist the claimant in obtaining 
records, the evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but (1) 
contains competent lay or medical evidence of a current 
diagnosed disability or of persistent or recurrent symptoms 
of disability; (2) establishes the veteran suffered an event, 
injury or disease in service; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury or disease in service or another 
service-connected disability.

In this case, the veteran has been provided with VA 
examinations and the RO has obtained all evidence that the 
veteran has identified which might support his claim.  The 
claims file contains no indication that there is additional 
evidence that must be obtained.  The veteran has been 
notified of the law and regulations utilized to decide his 
case pursuant to the statement of the case and supplemental 
statement of the case provided to him.  Therefore, the Board 
concludes that compliance with the VCAA has been 
accomplished.


FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by 
subjective complaints of pain with prolonged sitting and 
standing, with clinical findings of slight limitation of 
motion and accompanying pain at the extreme of forward 
bending, without clinical findings of symptoms such as 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, narrowing or irregularity of joint space, 
muscle spasm on extreme forward bending, or unilateral loss 
of lateral spine motion in a standing position.

2.  The veteran's disability from residuals of a left knee 
injury, status post repair of the anterior cruciate ligament 
and tears of the lateral and medial meniscus, is manifested 
by slight limitation of motion with degenerative joint 
changes and crepitus and pain with such motion, without 
definite instability or recurrent subluxation.

3.  The veteran is asymptomatic for heart disease at an 
exertion rate of seven METs or less, and does not have 
cardiac hypertrophy or dilatation as shown by 
electrocardiogram, echocardiogram or X-ray.



CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 
percent for residual of a low back injury have not been met 
under either the schedular or extraschedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295 (2001).

2.  A disability evaluation higher than 10 percent for 
symptomatic residuals of left knee semilunar cartilage 
removal with traumatic arthritis pursuant to Diagnostic Code 
5259 is not warranted either under the schedular or 
extraschedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Code 5259 (2001).

3.  A separate schedular evaluation in excess of 10 percent 
for degenerative arthritis of the left knee is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5258, 5260, 5261 (2001); VAOPGCPREC 23-97 
(O.G.C. Prec. 23-97). 

4.  The criteria for a rating in excess of 10 percent for 
myocardial infarction with history of hypertension and 
angioplasty of the circumflex artery have not been met after 
October 31, 1999.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321, 4.1, 4.2 4.7, 4.10, 4.104, Diagnostic Code 7006. 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  VA utilizes a rating schedule which is used 
primarily as a guide in the evaluation of disabilities 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2001).  

When utilizing the rating schedules, when an unlisted 
condition is encountered, the VA is permitted to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2001).  Although 
VA must consider the entire record, the most pertinent 
evidence, because of effective date law and regulations, is 
created in proximity to the recent claim.  38 U.S.C.A. § 5110 
(West 1991).  Therefore, the Board will first consider the 
history of the disabilities in question.  Then the Board will 
consider the medical evidence developed in recent proximity 
to the claim.

I.  Low Back Injury

The veteran contends that his service-connected disability 
from residual of a low back injury warrants a higher rating 
than the 10 percent evaluation currently in effect.

For the reasons and bases discussed below, the Board 
concludes that the veteran is not entitled to a rating in 
excess of 10 percent for residuals of a low back injury.

The veteran's service medical records show that he sustained 
a low back injury in April 1988, which was later diagnosed as 
mechanical low back pain.  A medical evaluation board report 
dated in May 1991 contains a diagnosis of chronic 
musculoskeletal low back pain.  A report of a December 1991 
VA examination contains a diagnosis of recurrent low back 
pain with history of injury, probable lumbar strain.

In May 1992, the RO granted service connection for low back 
injury and assigned a 10 percent disability evaluation, 
effective from the day after the veteran's separation from 
service. The 10 percent rating has been in effect since then.

The RO has utilized Diagnostic Code 5295 to rate the 
veteran's low back disability.  Under that Diagnostic Code, a 
40 percent evaluation is granted for severe symptoms with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  A 20 percent evaluation is assigned where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 10 percent evaluation is warranted for 
lumbosacral strain where there is characteristic pain on 
motion.

The claim currently under consideration was filed in December 
1999.  The veteran was given a VA orthopedic examination in 
February 2000.  He complained of low back pain, which he 
described as measuring six on a scale of one-to-ten, with 
worsening and more frequent pain in the previous two years.  
His most recent back pain had been five months before the 
examination.  He denied radiating pain.  On examination, the 
lumbosacral spine had no paraspinal tenderness, although the 
veteran reported some paraspinal muscle pain during the 
examination.  Mild scoliosis was palpable, which may have 
been attributable to position.  Concerning range of motion, 
forward flexion was 70 degrees with pain at that point.  
Extension was 25 degrees.  Lateral flexion as 30 degrees to 
the left and right.  Rotation was 40 degrees to the left and 
right.  The veteran did not appear to have any increased pain 
from the range of motion exercises.  Axial compression test 
was negative.  Straight leg raising test was negative 
bilaterally.  Deep tendon reflexes were 2+ and symmetrical.  
Sensory function was within normal limits.  No tenderness was 
noted over the sacroiliac or hip joints.  The examiner 
reviewed X-rays taken in 1999 and reported they showed the 
lumbosacral spine to be within normal limits.  The reported 
diagnosis was chronic low back pain due to low back strain.  
The examiner commented that acute flare-ups could result in 
limitation of motion and functional impairment.

The more recently dated VA treatment records in the claims 
folder do not show treatment for a low back disorder.

The Board has reviewed the entire record and finds that the 
veteran's low back disorder is manifested by subjective 
complaints of pain with prolonged sitting and standing, with 
clinical findings of slight limitation of motion and 
accompanying pain at the extreme of forward bending, without 
clinical findings of symptoms such as listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, 
narrowing or irregularity of joint space, muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  Therefore, the Board 
concludes that the criteria for a schedular rating in excess 
of 10 percent have not been met under Diagnostic Code 5295.

The Board has considered the veteran's low back disability in 
the context of Diagnostic Code 5292 to determine if a higher 
rating is assignable pursuant to that code.  Under that code, 
ratings of 10, 20, or 40 percent are assigned where 
limitation of motion of the lumbar spine, is slight, 
moderate, or severe, respectively.  In this case, clinical 
findings have consistently shown that the veteran has only 
slight limitation of motion in his lumbar spine.  Therefore, 
the Board concludes that a rating higher than 10 percent is 
not assignable pursuant to Diagnostic Code 5292.

Concerning the veteran's disability from a low back injury, 
it does not appear that the factors listed in 38 C.F.R. 
§ 4.40 and § 4.45, discussed below, are present.  There are 
no clinical findings of low back-related gait disturbance, 
weakened movement, atrophy, loose motion, excess 
fatigability, incoordination, swelling, or deformity.  The 
veteran has some pain and slight limitation of motion that 
may be attributed to the lumbar spine disorder.  That pain, 
limitation of motion, and the associated disability are 
contemplated by the 10 percent rating currently in effect.

II.  Left Knee

Service medical records show that the veteran injured his 
left knee in August 1981.  In 1984 he underwent left knee 
surgery for repair of anterior cruciate ligament rupture with 
lateral and medial meniscus tear.  In a medical evaluation 
board report dated in May 1991, the left knee disorder was 
diagnosed as degenerative joint disease of the left knee 
following ligament reconstruction and partial meniscectomies.  
The report of a December 1991 VA examination contains a 
diagnosis of residuals of left knee injury with degenerative 
changes, after three operations.

In May 1992, the RO granted service connection for left knee 
injury, status post repair of anterior cruciate ligament 
rupture and lateral and medial meniscus tear, and assigned a 
10 percent evaluation using Diagnostic Code 5257, effective 
from the day after the veteran's separation from service.  
The 10 percent rating has continued in effect since then, 
except during a period of hospitalization and convalescence 
from surgery in August and September 2000, during which the 
rating was 100 percent.

In an August 2001 rating decision, the RO changed the 
diagnostic code under which it rated the veteran's service-
connected left knee disorder to Diagnostic Code 5010, and 
continued a rating of 10 percent for traumatic arthritis of 
the left knee, status post anterior cruciate ligament repair 
and meniscus tear, effective from the date of the day 
following the veteran's separation from service.  The RO also 
awarded a separate 10 percent rating for status post medial 
and lateral meniscectomies, effective from October 1, 2000, 
utilizing Diagnostic Code 5259.  Under that diagnostic code, 
removal of semilunar cartilage which is symptomatic is rated 
10 percent.

Under Diagnostic Code 5257, impairment of the knee other than 
ankylosis is rated based on recurrent subluxation or lateral 
instability, and ratings of 10, 20, or 30 percent are 
assigned where such symptoms as slight, moderate, or severe, 
respectively.

Pursuant to the veteran's December 1999 claim for an 
increased rating for his left knee disability, the veteran 
underwent a VA examination in February 2000.  His current 
complaints were of left knee pain at a level of seven or 
eight on a scale of one to ten.  He reported that such pain 
rendered him unable to walk most of the time.  The pain was 
worse with bad weather.  On examination, he was observed to 
walk with a limp, favoring his left lower extremity.  The 
veteran was able to squat half way and arise without 
complaint.  He was able to stand on one lower extremity at a 
time and maintain balance.  He was able to walk on heels and 
toes without difficulty or loss of balance.  At times, there 
appeared to be increased extension of the left knee when the 
veteran was walking.  Examination of the left knee revealed 
an old, healed surgical scar on the lateral aspect of the 
left patella and portal entry signs of arthroscopic surgery.  
The scars were not tender.  The left knee appeared mildly 
swollen when compared to the right knee.  There was increased 
mobility on varus/valgus stress in the left knee, especially 
to the lateral aspect, with marked pain on the medial aspect 
of the left knee.  Mild crepitus was noted.  Drawer sign was 
negative.  Lachman's test was negative.  Rotation was normal.  
McMurray's sign was negative.  Range of motion was five 
degrees beyond normal extension and 100 degrees of flexion.  
The examiner noted that the veteran exhibited signs of pain 
with left knee motion.  No muscle atrophy was noted.  The 
examiner reported that X-rays of the left knee taken in 1999 
showed degenerative joint changes.  The reported diagnosis 
was degenerative joint disease of the left knee with 
residuals from surgery.

The veteran underwent another arthroscopic surgical procedure 
on his left knee in August 2000 with partial medial and 
lateral meniscectomies.  

During a VA examination in July 2001, the veteran complained 
of left knee pain and give away which sometimes caused loss 
of balance.  On examination, his gait showed a favoring of 
his left lower extremity.  The veteran was able to walk on 
heels and toes without losing his balance.  Balance on one 
lower extremity at a time was good.  He was able to squat 
only half way and complained of pain.  Examination of the 
left knee revealed an old, healed, nontender surgical scar on 
the lateral aspect.  There were nontender arthroscopic portal 
scars.  Active range of motion was from zero to 110 degrees 
accompanied by "excruciating" pain.  A varus/valgus stress 
test produced marked discomfort on the medial surface of the 
knee joint but no definite instability was noted either 
medially or laterally.  The drawer sign and Lachman's test 
were negative.  There were marked retropatellar crepitations 
with marked discomfort on palpation of the lateral and medial 
aspects of the patella.  No muscle atrophy was noted in 
either lower extremity.  The examiner reported the following 
diagnosis:  status post medial and lateral meniscus tear; 
status post arthroscopic surgery with residuals; 
patellofemoral syndrome, and; degenerative joint disease, 
left knee.

The Board has reviewed the entire record and finds that the 
veteran's disability from residuals of left knee injury, 
status post medial and lateral meniscectomies with traumatic 
arthritis is not manifested by instability or subluxation.  
Recent examinations have shown that the knee joint is stable.  
No ligamentous laxity has been clinically demonstrated.  The 
record contains no clinical finding that the veteran has 
recently had recurrent dislocation of the knee joint.  
Therefore, the Board concludes that the criteria for a 
separate rating percent pursuant to Diagnostic Code 5257 have 
not been met.

The Board has considered the veteran's knee disabilities in 
the context of other diagnostic codes pertinent to rating 
knee disorders in order to determine if a higher rating is 
assignable pursuant to such other codes.  Diagnostic Codes 
5260 and 5261 contemplate knee disability based on limitation 
of flexion and extension, respectively.  Under Diagnostic 
Code 5260, a 10 percent rating is assigned when flexion is 
limited to 45 degrees.  Higher evaluations may be assigned 
for greater degrees of limitation of flexion.  A 10 percent 
rating may also be assigned pursuant 
to Diagnostic Code 5261 if extension of the leg is limited to 
10 degrees.  Higher evaluations are warranted for higher 
degrees of limitation of extension.  In this case, the 
veteran does not have compensable right knee disability based 
exclusively on limitation of motion.

Even without compensable limitation of motion in his knees, 
the veteran has been found by the RO to be entitled to a 
compensable rating based on X-ray findings of arthritis and 
some associated limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  Generally, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25 (2001).  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  The Court has interpreted 
38 U.S.C.A. § 1155 as implicitly containing the concept that 
the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R.  § 4.14.  In Esteban, the 
Court ruled that the veteran, who had residuals of injury to 
the right side of his face, was entitled to separate ratings 
for disfigurement, a painful scar and muscle injury.  Thus, 
as a matter of law, the appellant was entitled to combine his 
10 percent rating for disfigurement under Diagnostic Code 
7800 with an additional 10 percent rating for tender and 
painful scars under Diagnostic Code 7804 and a third 10 
percent rating for facial muscle injury interfering with 
mastication under Diagnostic Code 5325.  The Court found that 
the critical element was that none of the symptomatology for 
any one of these three manifestations was duplicative of or 
overlapping with the symptomatology of the other two 
conditions.  Instead, each was separate and distinct in 
nature.  A precedent opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (7/1/97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, citing Esteban.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Coded 5003, 
degenerative arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
However, when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
noted that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem 
painful motion of a major joint or group of minor joints 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  
Therefore, with X-ray evidence of degenerative changes and 
objective demonstration of painful, but not limited, motion 
of the affected joint, a 10 percent rating would be applied 
to the joint under Diagnostic Code 5003.

In this case, the record contains X-ray findings that the 
veteran's left knee has arthritis due to the in-service 
trauma.  Furthermore, flexion in the knee, although nearly 
full, is slightly limited and painful.  Although the 
arthritis-related limitation appears to be minimal, such 
limitation is compensable pursuant to the regulations, case 
law, and authorities discussed above.  However, since the 
arthritis-related limitation of motion would not otherwise be 
compensable, the veteran is not entitled to a rating in 
excess of 10 percent based on limitation of motion.  

The Board has considered the evidence that the veteran's left 
knee is painful and that the knee symptoms restrict his 
activities.  In rating the veteran's disability, the Board 
has considered the complete history of the disability in 
question as well as the current clinical manifestation and 
the effect the disability may have on the earning capacity of 
the veteran.  38 C. F. R. §§  4.1, 4.2, 4.41 (2001).  The 
Court has held that pursuant to 38 C.F.R. § 4.40 the Board 
must consider and discuss the impact of pain in making its 
rating determination.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995).  Section 4.40 provides in part that functional loss 
may be due to pain, as supported by adequate pathology, and 
as evidenced by the visible behavior of the claimant 
undertaking the motion.  The section also provides that 
weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, during the most recent VA examination, the 
veteran's chief complaints were of left knee pain and giving 
away with climbing and descending stairs.  While his left 
knee had slightly less flexion than normal, no instability or 
loose motion was noted which would justify a rating of 10 
percent under Diagnostic Code 5257.  However, there is 
objective evidence that the veteran's left knee is painful 
with use.  This conclusion is supported by the medications 
that he was reported to be taking and by X-rays findings of 
degenerative changes.  However, the associated disability is 
adequately compensated by the 10 percent rating under 
Diagnostic Code 5003.  That code contemplates disability from 
pain associated with arthritis.  The left knee disability is 
further adequately compensated by the separate rating under 
Diagnostic Code 5259 for symptomatic residuals of removal of 
semilunar cartilage.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Otherwise, the lower rating will be assigned.  With respect 
to the veteran's left knee, his disability picture from 
residuals of removal of semilunar cartilage with traumatic 
arthritis does not more closely approximate the criteria 
under any of the diagnostic codes discussed above.  

III.  Hypertension with Myocardial Infarction

The vetera was granted entitlement to service connection for 
hypertension by the RO's May 1992 rating decision.  He was 
awarded a rating of zero percent for the disorder, effective 
from the day following his separation from service.

Private hospital records dated in July 1999 show that the 
veteran was admitted with symptoms of chest pain.  Cardiac 
enzymes were indicative of myocardial infarction.  Cardiac 
catheterization revealed a 100 percent stenosis of the distal 
circumflex artery.  Another study revealed mild ventral 
diastolic dysfunction.  The veteran underwent angioplasty to 
relieve the occlusion of the circumflex artery.

In an April 2000 rating decision, the RO awarded the veteran 
a rating of 100 percent for hypertension with myocardial 
infarction and angioplasty of the distal circumflex artery, 
effective from the date of his hospitalization in July 1999 
through October 31, 1999.  Effective November 1, 1999, the 
rating became 10 percent.  The 10 percent rating has remained 
in effect since that time.

In a statement received by the RO in September 2000, the 
veteran asserted that the 100 percent rating should have been 
extended an additional three months.  He indicated further 
that he disagreed with the 10 percent rating for his 
hypertension and heart disease.

Disability from myocardial infarction is evaluated based upon 
the extent of workload measured in metabolic equivalents 
(METs) at which dyspnea, fatigue, angina, dizziness, or 
syncope develops; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray; 
the frequency of episodes of acute congestive heart failure 
in the past year or the presence of chronic congestive heart 
failure; as well as the presence of left ventricular 
dysfunction with the extent of ejection fraction (given in 
percentage).  Id.  

As the regulations discuss, one MET is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  38 C.F.R. 
§ 4.104, Note 2 (2001).  

The veteran's disability from hypertension and heart disease 
has been rated by the RO using Diagnostic Code 7006.  Under 
that diagnostic code, during and for three months following a 
myocardial infarction documented by laboratory tests, a 
rating of 100 percent is assigned.  The ratings thereafter 
are with history of documented myocardia infarction, 
resulting in: Chronic congestive heart failure, or; workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent (rated 100 
percent); More than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent 
(rated 60 percent); Workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-
ray.(rated 30 percent); Workload of greater than 7 METs but 
not greater than 10 METs  results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous medication 
required.(rated 10 percent).

During a VA heart examination in February 2000, the veteran 
reported having occasional dizziness, usually when bending or 
standing up.  He also complained of occasional fatigue.  He 
denied having syncope and dyspnea.  He exercised by walking 
up to one and one half miles three times per week.  He had 
returned to work as a mechanic in August 1999.  He sometimes 
did yard work.  On examination, the veteran was near his high 
weight for the previous year.  He appeared well developed and 
well nourished.  His pulse was 98.  Respiration was 20.  
Blood pressure readings were 142/94 sitting, 140/84 
reclining, and 140/96 standing.  Cardia examination revealed 
a regular rate without murmur, rubs, or gallops.  The point 
of maximal impulse was not displaced.  The precordium was not 
hyperactive.  There was no peripheral edema.  The veteran had 
no chest wall pain to palpation.  His lungs were clear to 
auscultation and percussion, without rales, rhonchi, or 
wheezes.  The examiner noted that a chest X-ray taken in 
December 1999 was within normal limits.  An electrocardiogram 
was also with normal limits.  An echocardiogram done in 
conjunction with the February 2000 examination was normal.  
Stress testing was negative for symptoms at a heart rate of 
150 beats per minute.  The stress test was terminated due to 
knee pain but was interpreted as normal.  The veteran was 
able to attain MET level of 10.  It was noted that the 
veteran was taking medication for his heart condition.

The Board has reviewed the entire record and finds that the 
veteran, when tested for symptoms of his heart disease, has 
shown that he is able to attain 10 METS without symptoms of 
dyspnea, fatigue, angina, dizziness, or syncope.  However, 
the record does not show that he is able to attain greater 
than 10 METs.  Further, he is required to continuously take 
medication for his coronary and vascular disease.

The record does not show that the veteran is symptomatic for 
heart disease at an exertion rate of seven METs or less, or 
that he has cardiac hypertrophy or dilatation as shown by 
electrocardiogram, echocardiogram or X-ray.  Therefore, the 
Board concludes that the criteria for a schedular rating in 
excess of 10 percent for myocardial infarction with history 
of hypertension and angioplasty of the circumflex artery are 
not met and were not met after October 31, 1999.

The veteran has suggested that he should have had a 
continuous rating of 100 percent pursuant to either 38 C.F.R. 
§ 4.29 or 38 C.F.R. § 4.30 for a period of six months after 
his heart surgery.  However, 38 C.F.R. § 4.29 pertains to a 
disability rating after a hospitalization in excess of 21 
days.  The veteran was no hospitalized for more than 21 days.  
Pursuant to 38 C.F.R. § 4.30, a 100 percent rating for 
convalescence will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that entitlement is 
warranted under 
paragraph (a) (1), (2) or (3) of Section 4.30 effective the 
date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge or 
outpatient release.  In this instance, the 100 percent rating 
assigned under Diagnostic Code 7006 was effective from the 
date of hospital admission in July 1999 until the end of 
October 1999.  Although the 100 percent rating assigned under 
38 C.F.R. § 4.30 can be extended for up to six months, the 
veteran was not assigned his 100 percent rating under 
38 C.F.R. § 4.30.  He was assigned a 100 percent rating under 
Diagnostic Code 7006 and, as discussed above, he did not meet 
the schedular requirements for a 100 percent rating under 
that diagnostic code thereafter.

IV.  Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher schedular ratings are 
provided for knee, back, and cardiovascular disability, as 
discussed above, but the record does not establish the 
presence of the required manifestations.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization for his left knee disorder, 
low back disorder, or cardiovascular disorder, nor is it 
shown that he requires frequent treatment of such disorders 
or that any one of them otherwise so markedly interferes with 
employment as to render impractical the application of 
regular schedular standards.  

The record does not support a conclusion that the impairment 
resulting solely from the veteran's left knee, low back, or 
cardiovascular disorders warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case.  The RO's 
failure to discuss extraschedular consideration and to refer 
the claim for assignment of such a rating as provided in the 
regulation was not prejudicial to the appellant in light of 
the Board's findings on that issue.

	(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 10 percent for residuals of low back 
injury is denied.

A disability evaluation higher than 10 percent based on 
Diagnostic Code 5259 for residuals of removal of semilunar 
cartilage, left knee, with traumatic arthritis is denied.  A 
separate rating in excess of 10 percent for arthritis with 
limitation of motion is denied.

A rating in excess of 10 percent after October 31, 1999 for 
myocardial infarction with history of hypertension and 
angioplasty of the circumflex artery is denied.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



